DETAILED ACTION
This Office Action is in response to Applicants filing of after final amendment and After Final Consideration Pilot 2.0 received on November 1, 2021.  Claim(s) 1-2, 7-15, 18-24 is/are currently pending in the instant application. The application claims priority to provisional application with an effective filing date of November 23, 2015.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendments to claims 1, 12, and 18 in the response filed on 11/01/2021.  Claims 3-6, 16, and 17 are canceled at this time.  New claim 24 was added in the response on 11/01/2021. 

Allowable Subject Matter
Claims 1-2, 7-15, 18-24 are allowed.  The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record do not disclose or suggest in combination with the additional limitations of the claim “monitoring a position of a worker within a space associated with the construction project via an electronic positioning system comprising at least one of indoor global positioning system (GPS), a micro-GPS system, an Beacon system, or a radio frequency identification (RFID) system; 
selecting a first task of the construction project from a plurality of tasks based on the position of the worker within the space; 
transmitting to a mobile computing device worn by [[a]] the worker, a first instruction related to performing the first task;
transmitting, from a computing system to a light- emitting device, a command to activate a visual indicator to the worker by emitting a particular color associated with the worker, wherein the computing system is separate from the mobile computing device, wherein the light-emitting device is separate from the mobile computing device and resides at a designated location associated with the first task, and wherein transmitting the command to the light-emitting device occurs separately from the mobile computing device; 
based on an input received from the mobile computing device, determining that the worker has completed the first task of the construction project; 
selecting, from a database that tracks eligibility of each of the plurality of tasks, a second task included in the plurality of tasks that the worker is eligible to perform; and transmitting to the worker, via the mobile computing device, a second instruction related to performing the second task.”, nor would it have been obvious to one of skill in the art to do so.
Claims 2, 7-11, and 21-23 are also allowed as being dependent on claim 1. 

Claim 12 is substantially similar to claim 1 and includes the same features.  Dependent claims 12-15 are also allowed.

Claim 18 is also substantially similar to claims 1 and 12 and includes the same features.  Dependent claims 19 and 20 are also allowed. 

Regarding claim 24, the prior arts of record do not disclose or suggest in combination with the additional limitations of the claim “monitoring a position of a worker within a space associated with the construction project via an electronic positioning system comprising at least one of indoor global positioning system (GPS), a micro-GPS system, an Beacon system, or a radio frequency identification (RFID) system; 
selecting a first task of the construction project from a plurality of tasks based on a task being performed by a different worker within the space; 
transmitting to a mobile computing device worn by the worker, a first instruction related to performing the first task; 
transmitting, from a computing system to a light-emitting device, a command to activate a visual indicator to the worker by emitting a particular color associated with the worker, wherein the computing system is separate from the mobile computing device, wherein the light-emitting device is separate from the mobile computing device and resides at a designated location associated with the first task, and wherein transmitting the command to the light-emitting device occurs separately from the mobile computing device; 
based on an input received from the mobile computing device, determining that the worker has completed the first task of the construction project; 
selecting, from a database that tracks eligibility of each of the plurality of tasks, a second task included in the plurality of tasks that the worker is eligible to perform; and 
transmitting to the worker, via the mobile computing device, a second instruction related to performing the second task.”, nor would it have been obvious to one of skill in the art to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remakrs, filed November 1, 2021, with respect to the rejection of claims 1-23 have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. § 101 has been withdrawn at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        November 10, 2021